DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-10 and 14-23) in the reply filed on 17 August 2022 is acknowledged.

Claim(s) 11-13 and 24-25 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2022.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing units” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the port of the second plurality of PCI ports” in Line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim 18 recites the limitation “the port of the second plurality of PCI ports” in Line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9, 14-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,742,587 to Zornig et al. (“Zornig”) and “ExpressLane PEX 8649-AA 48-Lane, 12-Port PCI Express Gen 2 Multi-Root Switch Data Book”, Version 1.5, by PLX Technology, Inc. (“PLX”).

In reference to Claim 1, Zornig discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method (See Column 6 Lines 10-26 and Column 12 Lines 6-13) to load balance (See Column 6 Lines 51-52) a first plurality of ports in a device (See Figure 3 ‘Port A’ and ‘Port B’): detecting a second plurality of ports in the device (See Figure 3 ‘Port 1’ – ‘Port 12’ and Column 7 Lines 36-41); determining a load for each port in the second plurality of ports (See Column 7 Line 61 – Column 8 Line 8); sorting the second plurality of ports (See Column 8 Lines 40-53); load balancing the first plurality of ports using at least a switch and the load determination of the second plurality of ports (See Figure 3 ‘Multi Channel Switch’ and Column 9 Lines 5-39 [each channel is associated with a particular upstream port, and thus load balancing a channels load balances the associated ports]); and communicating data between the first and second plurality of ports (See Column 5 Lines 13-15).  However, although Zornig is not limited to the use of any particular protocol (See Column 2 Lines 55-57 and Column 12 Lines 16-24), Zornig does not explicitly disclose that the ports are Peripheral Connect Interconnect (PCI) ports.  PLX discloses a PCIe switch device (See Page 14 Figure 2-4 ‘PEX 8649’) performing a method to load balance a first plurality of ports in the device (See Page 14 Figure 2-4 ports connecting ‘PEX 8649’ and ‘chipset’ and Section 2.2.1 Paragraph 2); detecting a second plurality of ports in the device (See Page 14 Figure 2-4 ports connecting ‘PEX 8649’ and ‘PCI Express Gen 1 or Gen 2 slots’ and ports connecting ‘PEX 8649’ and ‘Endpoint’); determining a load for each port in the second plurality of ports (See Page 13 Section 2.1.15.1 and Page 240 Section 12.2 Bullet 3); load balancing the first plurality of ports using at least a switch (See Page 14 Figure 2-4 ‘PEX 8649’ and Section 2.2.1 Paragraph 2 and Page 245 Section 12.4); and communicating data between the first and second plurality of ports (See Page 14 Section 2.2.1 Paragraph 2).  However, PLX is silent as to how the decision to perform load balancing is made (See Page 245 Section 12.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the PCIe switch device of PLX using the upstream port load balancing based on downstream port load determination of Zornig, resulting in the invention of Claim 1, because the simple substation of the port load balancing of Zornig as the port load balancing of PLX would have yielded the predictable result of automating assignment of ports to optimize port assignments and balance load without the need for extensive interaction with administrators and remote computer systems (See Column 3 Lines 23-31 and Column 6 Lines 58-61 of Zornig).

In reference to Claim 2, Zornig and PLX disclose the limitations as applied to Claim 1 above.  Zornig further discloses that the second plurality of ports are downstream ports (See Column 3 Lines 65-67 and Column 7 Lines 36-38).  PLX further discloses that the second plurality of PCI ports are downstream ports (See Page v ‘Downstream Port’, Page 5 Section 2.1.1 Paragraph 3, and Page 14 Figure 2-4).

In reference to Claim 3, Zornig and PLX disclose the limitations as applied to Claim 1 above.  Zornig further discloses that the first plurality of ports are upstream ports (See Column 3 Lines 62-64 and Column 7 Lines 36-38).  PLX further discloses that the first plurality of PCI ports are upstream ports (See Page vii ‘Upstream Port’, Page 5 Section 2.1.1 Paragraph 3, and Page 14 Figure 2-4).

In reference to Claim 4, Zornig and PLX disclose the limitations as applied to Claim 1 above.  Zornig further discloses that the second plurality of ports are relocatable (See Column 9 Lines 5-39).  PLX further discloses that the second plurality of PCI ports are relocatable (See Page 14 Section 2.2.1 Paragraph 2 and Page 245 Section 12.4).


In reference to Claim 5, Zornig and PLX disclose the limitations as applied to Claim 1 above.  Zornig further discloses that the sorting is based on at least of the load of the port of the second plurality of ports (See Column 8 Lines 40-53).

In reference to Claim 6, Zornig and PLX disclose the limitations as applied to Claim 1 above.  Zornig further discloses that the load balancing comprises: assigning each of the ports in the second plurality of PCI ports to one of the plurality of first PCI ports such that the load is balanced is across the plurality of first PCI ports (See Column 6 Lines 51-52 and Column 9 Lines 5-39).

In reference to Claim 7, Zornig and PLX disclose the limitations as applied to Claim 6 above.  Zornig further discloses that the assignment is made using at least one of a bit vector of port assignments, a list or a table of ports (See Column 7 Lines 51-55).

In reference to Claim 9, Zornig and PLX disclose the limitations as applied to Claim 6 above.  Zornig further discloses that the load of each of the second plurality of ports is determined by determining a figure of merit for devices coupled to that port. (See Column 2 Lines 48-54, Column 4 Lines 1-8, Column 7 Lines 3-13, and Column 11 Lines 12-20).

Claim 14 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim 17 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 18 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 19 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim 20 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Claim 22 recites limitations which are substantially equivalent to those of Claim 9 and is rejected under similar reasoning.

Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zornig and PLX as applied to Claims 1 and 14 above, and further in view of US Patent Application Publication Number 20180276173 to Lockwood (“Lockwood”).

In reference to Claim 8, Zornig and PLX disclose the limitations as applied to Claim 1 above.  Zornig and PLX do not explicitly disclose that each of the first plurality of ports is coupled to a PCI Express Graphics port.  Lockwood discloses the use of PCI Express Graphics ports as an upstream port (See Figures 1-3 and Paragraphs 79, 88-89, and 91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Zornig and PLX using PCI Express Graphics ports of Lockwood as the first plurality of ports, resulting in the invention of Claim 8, in order to yield the predictable results of providing high bandwidth graphics output to allow the use of downstream graphics devices (See Paragraph 79 of Lockwood) and providing high bandwidth I/O (See Paragraph 88 of Lockwood).

Claim 21 recites limitations which are substantially equivalent to those of Claim 14 and is rejected under similar reasoning.

Claim(s) 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zornig and PLX as applied to Claims 9 and 22 above, and further in view of US Patent Application Publication Number 2011/0040916 to Atherton (“Atherton”).

In reference to Claim 10, Zornig and PLX disclose the limitations as applied to Claim 9 above.  Zornig and PLX do not explicitly disclose that the figure of merit for a port is based at least of a link width and a link speed.  Atherton discloses determining a traffic flow throughput/traffic flow of a PCIe device based on a link width and a link speed (See Paragraphs 18-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Zornig and PLX using the link width and link speed of the PCIe device of Atherton to calculate the throughput/traffic flow/load, resulting in the invention of Claim 10, in order to yield the predictable result of calculating the throughput/traffic flow/load in the simplest way (See Paragraph 18 of Atherton).

Claim 23 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.






Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant has incorporated by reference US Patent Number 7,345,671 and US Patent Application Publication Number 2004/024638 (See Paragraph 72).  However, no copies of these references have been submitted or listed on an Information Disclosure Statement.  For completeness of the record, the Examiner has cited the aforementioned references on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186